1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electronic components for tuning the field gradient as set forth e.g. in cl. 20; cryogenic cooling system as set forth in claim 24 must be shown or the feature(s) canceled from the claim(s).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be 

3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being 
In claims 1,26, the phrase “the coil set having an aperture” is indefinite as it is vague how a coil set has an aperture; the coil set is made of at least two coils; just a set of coils; either coil itself has an aperture or a housing on which the coils are mounted has an aperture; it is unclear how coil set itself has an aperture? the structure as claimed is vague; it is not clearly defined;
In claims 9-13, the phrase (claim 9) “the current is configured to flow through the one or more first spiral coils in alternating directions” is indefinite; the claim recites “one or more” i.e. it could be only one coil; it is vague as to how the current flows in alternating directions in one coil; similarly, this indefiniteness applies to claims 10-13 (one coil can not have more than one coil);
In claims 11-16, the phrases “a primary first/second spiral coil” and “a secondary first/second spiral coil” are indefinite as it is vague what the primary and secondary first/second spiral coils are; which one is primary and which one is secondary spiral coil? they are not clearly defined; the phrase “to provide adjustments” in clms. 11-12 is vague as to how the adjustment in the field gradient is done;
In claims 23,30, the phrase “changing the current or changing physical properties/locations” is indefinite as it is vague what current is being changed and how the physical location of the component is changed;
In claims 25,31, there is no antecedent basis for “the region”.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,9-10,13-14,17,25-27,31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Overweg (EP 0274149) or Ehman et al. (2012/0010497).
As to claims 1,26, Overweg discloses a magnetic imaging apparatus comprising a power source e.g. 8 for providing a current; and a single-sided gradient coil (see e.g. fig. 2a) set connected to the power source (the coils are located on one side of the cylinder i.e. single-sided); the coil set having an aperture (note that an aperture is broadly interpreted as an opening; a hole or empty area or gap etc.); wherein the coil set comprises one or more first spiral coils at a first position relative to the aperture and one or more second spiral coils at a second position relative to the aperture (see e.g. fig. 2a); the first position being across from the second position with respect to the aperture, and wherein the coil set is configured to receive a current through the one or more first spiral coils and the one or more second spiral coils, thereby generating an electromagnetic field gradient configured to project away from the coil set and into an imaging region of the magnetic imaging apparatus (see e.g. figs. 2a,2b).



    PNG
    media_image1.png
    518
    754
    media_image1.png
    Greyscale






    PNG
    media_image2.png
    120
    333
    media_image2.png
    Greyscale


Ehman discloses a magnetic imaging apparatus comprising a power source; at two gradient spiral coils in a coil set (e.g. see 206 in fig. 2B) with an aperture. See figure below. The first spiral coils is located at a first position relative to the aperture and a second spiral coil is located  at a second position relative to the aperture (see e.g. fig. 2B); the first position being across from the second position with respect to the aperture.
	The method claims recited for using the apparatus in claims 26-27 are an inherent use of the apparatus of Overweg or Ehman and are rejected on the same grounds. One of ordinary skill would find it inherent that the apparatus of Overweg or Ehman operates in the functional manner claimed by applicant. See MPEP 2112.02(I).




    PNG
    media_image3.png
    555
    602
    media_image3.png
    Greyscale

As to claim 2, Overweg discloses the magnetic imaging apparatus wherein the coil set is non-planar and oriented to partially surround the imaging region (see e.g. fig. 2a).


As to claim 3, Overweg discloses the magnetic imaging apparatus wherein the one or more first spiral coils and the one or more second spiral coils are non-planar with respect to the aperture and mirror each other with respect to the aperture (see e.g. fig. 2a in Overweg).
As to claim 4, Overweg or Ehman discloses the magnetic imaging apparatus wherein the electromagnetic field gradient is substantially uniform in the imaging region (see e.g. fig. 2a in Overweg and fig. 2B in Ehman).
As to claims 5,27, Overweg or Ehman discloses the magnetic imaging apparatus wherein the electromagnetic field gradient is greater than about 5 mT (see e.g. fig. 2a in Overweg and para 0009 in Ehman).
As to claims 9-10;13-14, Overweg or Ehman discloses the magnetic imaging apparatus wherein the current is configured to flow through the first spiral coils in alternating directions (see e.g. paras 0065-0067 in Ehman; fig. 2b in Overweg).
As to claim 17, Overweg or Ehman discloses the magnetic imaging apparatus wherein the one or more first spiral coils and the one or more second spiral coils are connected to form a single current loop (see e.g. fig. 2a in Overweg and fig. 2B in Ehman).
As to claims 25,31, Overweg or Ehman discloses the magnetic imaging apparatus wherein the coil set further comprises an opening opposite the aperture, wherein the region between the aperture and the opening defines a coil set region, and wherein the imaging region is at least partially disposed outside the coil set region (see e.g. fig. 2a in Overweg and fig. 2B in Ehman).

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6,28 are rejected under 35 U.S.C. 103 as being unpatentable over Overweg (EP 0274149) or Ehman et al. (2012/0010497) in view of Grau Ruiz et al. (2019/0339346).
As to claims 6,28, Overweg or Ehman discloses the magnetic imaging apparatus as explained above. Overweg or Ehman does not disclose the rise time being less than 10 microseconds. Grau Ruiz discloses that it is known to use the fast magnetic gradient (see para 0004). The fast magnetic gradient includes the rise time being less than 10 microseconds. It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Overweg or Ehman to have included the fast magnetic gradients i.e. rise time being less than 10 microseconds as taught by Grau Ruiz for high contrast and high spatial resolution.

Claims 7-8,18-24,29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Overweg (EP 0274149) or Ehman et al. (2012/0010497) in view of Katznelson et al. (5,736,858).
As to claims 7-8, Overweg or Ehman discloses the magnetic imaging apparatus as explained above. Overweg or Ehman does not disclose the gradient coils with different diameters. Katznelson is cited to show this feature. Katznelson disclosed to use different diameter gradient coils (see e.g. col. 4, lines 3-13). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Overweg or Ehman to have included the different diameter gradient coils as taught by Katznelson for ultra-fast operation; a larger volume or to fit more gradient coils in the system (depending on the applicability).
As to claims 18-24,29-30, the combination of references does not disclose the material of the coils. The provision of providing the electronic components for tuning the coils and using cryogenically cooled atmosphere would be within the level of ordinary skill in the related art and is well known in the art (see e.g. US patent 5,075,624). It would have been an obvious matter of design choice to use the same or different materials of the coils, since the applicant has not disclosed that different materials solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the same or different coil materials.
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

7.	Claims 11-12,15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.
Bezjak (5,075,624) discloses tuning means i.e. PIN diode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858